Citation Nr: 0513461	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
residuals of compression fractures of the 12th thoracic 
(T12), first lumbar (L1), and second lumbar (L2) vertebrae 
with disruption of the pars articularis of the 4th lumbar 
(L4) vertebra and degenerative changes.  

2.  Entitlement to an increased rating for postoperative 
residuals of a left knee replacement, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1971 to June 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied an increased rating for the left knee 
disorder.  The RO, however, increased the rating for the 
low back disorder from 10 to 20 percent effective June 27, 
2002 (the date of receipt of the claim for a higher rating).  
Subsequently, a May 2004 RO decision granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (i.e., 0 percent) rating.  The RO also again 
increased the rating for the low back disorder, this time 
from 20 to 40 percent with the same effective date of 
June 27, 2002.  The veteran wants an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

An even more recent, October 2004, RO decision granted 
service connection for depression and tinnitus and assigned 
30 and 10 percent ratings, respectively.  As well, the RO 
granted a total disability rating based on individual 
unemployability (TDIU) and determined the veteran had 
established basic eligibility for Dependents' Educational 
Assistance (DEA).







FINDINGS OF FACT

1.  The veteran has severe limitation of motion of the 
thoracolumbar spine with demonstrable vertebral deformities 
of T12, L1, and L2, but he does not have ankylosis or 
pronounced intervertebral disc syndrome (IVDS).

2.  The veteran has severe painful motion and weakness of the 
left lower extremity due to his left knee replacement.


CONCLUSIONS OF LAW

1.  The criteria are met for an even higher 50 percent 
rating, but no more, for the residuals of the compression 
fractures at T12, L1, and L2 with disruption of the pars 
articularis of L4 and degenerative changes.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Codes 5285 and 5292 (2004).

2.  The criteria are met for a 60 percent rating, but no 
more, for the postoperative residuals of the left knee 
replacement.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5255 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became on effective November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA requires that VA assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance if there is no reasonable possibility that 
it would aid in substantiating the claim.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  
The Court in Pelegrini II held, in part, that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ, i.e., RO) decision on a 
claim for VA benefits.  Pelegrini II, at 115.

In this case, the appellant was provided the required VCAA 
notice in a July 2002 letter, which was prior to the rating 
decisions in December 2002 and May 2004.  So this was in 
accordance with the mandated sequence of events in Pelegrini 
II.



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) (such as the March 2003 SOC, here, which 
cited the governing VCAA regulations) or a Supplemental SOC 
(SSOC) as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOC may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of 
VA's General Counsel (GC), as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  

Here, although the July 2002 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claims.  

The VCAA letter requested that the appellant provide or 
identify any evidence supporting the claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, as are his private and VA 
clinical records concerning evaluation and treatment of the 
disorders at issue since his discharge from active service.

Although the veteran requested an RO hearing in his May 2003 
VA Form 9, he was subsequently granted an informal hearing 
conference, which was held in March 2004, in lieu of that 
formal hearing.

The veteran has been provided an official VA examination to 
determine the severity of his service-connected disabilities 
at issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal at this juncture does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Also bare in mind the Board is granting both claims, albeit 
not to the maximum possible schedular levels, but the veteran 
already has a TDIU, too.



General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  When, however, the 
claims are for higher ratings for already established 
service-connected disabilities, the current level of 
functional impairment is the primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  



Thoracolumbar Compression Fractures

The rating decisions in this case have cited 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5285 (vertebral fractures) 
and 5292 (limitation of motion of the lumbar spine) for 
evaluating the service-connected low back disorder.  But 
there is also clinical evidence indicating the veteran has 
IVDS, which was formerly evaluated under 38 C.F.R. § 4.71, DC 
5293.

The criteria for rating IVDS, 38 C.F.R. § 4.71a, DC 5293, 
were revised effective September 23, 2002, to provide for 
either a single evaluation based on incapacitating episodes 
or separate ratings, for combination under 38 C.F.R. § 4.25, 
for chronic orthopedic and neurologic manifestations, 
whichever resulted in a higher evaluation.  Other than IVDS 
under DC 5293, the criteria for evaluating spinal 
disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, at 
which time the diagnostic codes were renumbered, including 
the renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  DC 5293 (IVDS) was renumbered as DC 
5243.  

The September 26, 2003, revision created a General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula).  Note 6 to that General Rating Formula 
provides that IVDS is to be rated either under (1) the 
General Rating Formula, as to which Note 1 provides that 
associated objective neurologic abnormalities are separately 
rated under an appropriate DC, or (2) under an established 
Formula for Rating IVDS Based on Incapacitating Episodes 
(incorporating the 'incapacitation' criteria of the revised 
DC 5293).  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified 
at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  

The old, interim, and new IVDS and spinal rating criteria 
were cited and considered in the March 2003 SOC and March 
2004 SSOC.



Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

So in rating the spinal disorder for the period prior to the 
effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning as of the respective 
effective dates.

IVDS Criteria Prior to September 23, 2002

Prior to revision of the schedular rating criteria on 
September 23, 2002, a 20 percent rating was warranted for 
moderate IVDS with recurring attacks.  A 40 percent rating 
was warranted for severe IVDS manifested by recurring attacks 
with intermittent relief, and a 60 percent rating (the 
highest possible rating under this code) was warranted for 
pronounced IVDS manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  

So, here, prior to September 23, 2002, a rating in excess of 
40 percent was assigned only for pronounced IVDS, which was 
rated as 60-percent disabling under the old version of DC 
5293.  A 50 percent rating was possible for unfavorable 
lumbar ankylosis under DC 5289, which is not however shown, 
and a 60 percent rating also was possible under DC 5285 for 
residuals of a vertebral fracture without spinal cord 
involvement but with abnormality mobility requiring a neck 
brace (jury mast).  A 100 percent rating required spinal cord 
involvement with the veteran being bedridden or requiring 
long leg braces.

In determining whether the service-connected spinal 
disability is productive of some peripheral neuropathy of an 
extremity, consideration must be given to whether a higher 
rating is assignable under DC 5293 or whether a separate, 
compensable rating may be assigned on the basis of 
neurological impairment of an extremity, generally see 
Bierman v. Brown, 6 Vet. App. 125 (1994) and, also, whether a 
higher rating may be assigned on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).

VAOGCPREC 36-97 (Dec. 12, 1997) held that IVDS involves loss 
of range of motion because neurological impairment and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the spine.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered in evaluating a less than 
maximum rating (of 60 percent) for IVDS, even though the 
rating (e.g., 40 percent) equals the maximum rating under 
diagnostic codes for limitation of motion.  Additionally, 
possible extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be addressed if there is evidence of 
"exceptional or unusual" circumstances indicating the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, may be 
inadequate regardless of whether a maximum schedular rating 
under a diagnostic code based upon limitation of motion has 
been assigned.  That opinion specifically dealt with 
situations in which the IVDS rating was less than the maximum 
60 percent.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1362 (Fed. Cir. 2001) (per curiam).  

In determining whether a separate, compensable, rating may be 
assigned on the basis of lower extremity neurological 
impairment, consideration must also be given to 38 C.F.R. 
§ 4.14 - which provides that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided" and, 
thus, precludes what is called pyramiding.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  See, too, 
Esteban v. Brown, 6 Vet. App. 259 (1994).

"The critical element [in determining whether appellant's 
disabilities may be rated separately] is [whether any] of the 
symptomatology for any one of these [] conditions is 
duplicative of or overlapping with the symptomatology of the 
other [] conditions."  Esteban, 6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125 (1994), the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve), did not result in pyramiding if there 
was actual foot drop.  

In this regard, a note to 38 C.F.R. § 4.124a, for rating 
peripheral neuropathy, states that "[w]hen the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree."  This is in keeping with DCs 
8520 through 8530, which provide for maximum ratings for 
complete neuropathy of no more than 40 percent and only when 
there is motor impairment (except for DC 8520, the sciatic 
nerve, which provides for, respectively, 60 and 80 percent 
ratings for incomplete severe paralysis with muscular 
atrophy, and complete paralysis with foot drop and no active 
movement possible of the muscles below the knee, and weakened 
or lost knee flexion).  

Pronounced IVDS encompasses muscle spasm, disc space 
irregularity, and neurological findings at the site of disc 
pathology.  However, it also encompasses "symptoms 
compatible with sciatic neuropathy with characteristic 
pain."  The symptoms of sciatic neuropathy would not, by 
themselves, be isolated to the area of the lumbosacral spine.  
The reference to "characteristic pain" suggests that the 60 
percent rating for pronounced IVDS encompasses sensory 
deficits from radiculopathy.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (pertaining to painful motion from arthritis) and 38 
C.F.R. § 4.71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides:  "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

So, in short, 60 percent under DC 5293 contemplates 
orthopedic aspects of IVDS, specifically the effect 
neurologically caused pain and muscle spasms have upon 
movement of the spine, as well as the neurologic aspects of 
IVDS, specifically the effect of sciatic neuropathy affecting 
the lower extremities; and these are duplicative of or 
overlap with each other such that to assign separate ratings 
under DCs 5292/5295 and 5293 based on these symptoms would be 
pyramiding.

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and neurologic 
impairment.  Concerning this, if a 40 percent rating was 
assigned for moderately severe incomplete sciatic neuritis, 
paralysis, or neuralgia, and this in turn was combined under 
38 C.F.R. § 4.25 with the highest 40 percent schedular rating 
for the musculoskeletal involvement (orthopedic) aspect, the 
result would be a combined 60 percent rating.  Thus, a 60 
percent rating for pronounced IVDS has the same effect as the 
assignment of the maximum ratings for orthopedic and 
neurological aspects of discogenic disease in the absence of 
motor impairment from neuropathy, e.g., complete or severe 
sciatic paralysis.  

In sum, if foot drop or marked lower extremity atrophy is 
shown, then a 40 percent evaluation for the orthopedic 
aspects of IVDS under DCs 5292 or 5295 could be combined with 
60 or 80 percent evaluations assignable under DC 8520 for the 
respective severe or complete sciatic nerve paralysis 
representing the neurologic aspects of IVDS.  The combined 
rating would then be 80 or 90 percent, respectively, a rating 
substantially higher than the 40 percent rating (and even 
substantially higher than the maximum 60 percent assignable 
under DC 5293).

In this particular case, however, the evidence prior to 
September 2002 includes SMRS showing that, although the 
appellant had compression fractures of T12, L1, and L2, there 
were no specific radicular symptoms - including no bowel or 
bladder problems.  When undergoing rehabilitation in March 
1993 immediately after his left knee replacement at a private 
medical facility, an examination revealed normal bulk and 
muscle tone of the lower extremities and normal strength in 
the right lower extremity.  Of course, as expected, strength 
was diminished in his left lower extremity but, as noted, 
this was during his rehabilitation.  Also, VAOPT records from 
1993 to 1995 are negative for radicular symptoms.  Moreover, 
there is no evidence during this pertinent time frame of any 
muscle atrophy of the lower extremities or of foot drop.

IVDS Criteria Since September 23, 2002

As stated earlier, for the period prior to September 23, 
2002, only the old rating criteria under DC 5293 may be 
applied, but either the old or the new rating criteria 
(whichever are most beneficial to the veteran), may be 
applied for the period beginning September 23, 2002.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, the 
pertinent considerations - either preoperatively 
or postoperatively, are (1) incapacitating episodes during 
the immediately preceding 12 months and, if so, the total 
duration of them, or (2) rating based on a combination of the 
neurologic and orthopedic manifestations of his disability 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation is the one that must be used.

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least four weeks but less 
than six weeks during the past 12 months, a 40 percent rating 
is warranted; and if they have a total duration of at least 
six weeks, a maximum 60 percent rating is warranted.

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Supplementary Information in the published 
final regulations states that treatment by a physician would 
not require a visit to a physician's office or hospital but 
would include telephone consultation with a physician.  If 
there are no records of the need for bed rest and treatment, 
by regulation, there were no incapacitating episodes.  
67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Here, the evidence since September 23, 2002, does not show 
the veteran required both treatment and bedrest.  In fact, on 
VA examination in March 2004 it was specifically noted that 
he had not experienced acute episodes requiring bed rest 
in the last 12 months.  

With respect to any combination of orthopedic and neurologic 
components, a March 2003 report from the Moore Orthopedic 
Clinic indicates the veteran did not have numbness or 
tingling or any recent acute changes.  He also did not have 
any bowel or bladder symptoms.  Neurologic testing, distally, 
was normal.  On VA neurological evaluation in March 2004, he 
had normal strength in his right lower extremity but some 
diminished strength in his left lower extremity.  But, again, 
this is to be expected in light of the left knee replacement 
(a separately compensated disability).  Otherwise, the VA 
evaluation revealed that sensation was intact, although deep 
tendon reflexes could not be elicited on either side.  The 
diagnosis was that in addition to lumbar degenerative joint 
disease (DJD) and disc disease, the veteran had radiculopathy 
into the left lower extremity.

Consequently, given the very minimum or absence of even 
sensory peripheral neuropathy, not even a minimal 10 percent 
rating was warranted for mild incomplete sciatic neuropathy 
under 38 C.F.R. § 4.124a, DC 8520.  So, obviously, a higher 
rating was not warranted for any combination of neurological 
and orthopedic components.

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated as degenerative arthritis.  And degenerative arthritis, 
in turn, is rated under DC 5003.

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is not sufficient to warrant a compensable 
schedular evaluation, 10 percent is assigned for each major 
joint or minor joint group affected; (3) when there is no 
limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

Under 38 C.F.R. § 4.71a, DC 5292, severe limitation of motion 
of the lumbar spine warrants a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that when 
severe with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a maximum 40 percent rating was warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when the symptoms are most prevalent ("flare-ups") due 
to the extent of the pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, there has never been any evidence of 
favorable or unfavorable bony vertebral fixation or ankylosis 
and, so, DCs 5286 and 5289 are not applicable.

38 C.F.R. § 4.71a, DC 5285, provides a 60 percent rating for 
residuals of a vertebral fracture without spinal cord 
involvement if there is abnormal mobility requiring a brace.  
A 100 percent rating requires spinal cord involvement, with 
the veteran being bedridden, or requiring long leg braces.  
But, in this case, there is virtually no evidence of spinal 
cord involvement.  

DC 5285, however, further provides that in other cases, 
rating is in accordance with definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  A further note to DC 5285 states that both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  

As applied to this case, the SMRs disclose that a November 
1978 Medical Board Report showed there was X-ray confirmation 
of compression fractures of T12, L1, and L2 of about 20 
percent each.  In other words, the X-rays in service confirm 
the presence of demonstrable deformities of T12, L1, and L2 
- which, thus, warrant the addition of 10 percent to the 40 
percent rating assigned for severe lumbar limitation of 
motion, for a total of 50 percent.  But in light of the note 
to DC 5285, the fact there is a compression fracture of T12 
of the thoracic spine, does not permit the addition of an 
even further 10 percent.  

Spinal Rating Criteria Since September 26, 2003

Note 6 to the General Rating Formula provides that IVDS is to 
be rated under either of two methods, whichever results in 
the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  IVDS may be rated under the Formula for 
Rating IVDS Based on Incapacitating Episodes (which became 
effective September 23, 2002), or it may be rated under the 
General Rating Formula for Disease and Injuries of the Spine, 
Note 1 of which provides that any associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are to be rated separately under 
appropriate DCs.

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DCs 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine) (yet also retaining DC 
5003 for degenerative arthritis).  

The revised spinal rating criteria created a General Spinal 
Rating Formula that uses more objective criteria and other 
pertinent considerations with or without symptoms such as 
pain (radiating or not), stiffness, or aching and thus 
encompass and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  
They provide for ratings based on limitation of motion of a 
particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis, or with 
respect to the entire spine if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  Note 2 sets forth maximum ranges 
of motion for the spinal segments, except that a lesser 
degree of motion may be considered normal under the 
circumstances set forth in Note 3, and, in Note 4, that range 
of motion should be measured to the nearest five degrees.

The new spinal rating criteria also provide that pain, alone, 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  See, too, Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Thus, an evaluation based on pain 
alone would not be appropriate unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

The General Rating Formula provides criteria for rating only 
the cervical and the thoracolumbar spinal segments, excluding 
a separate set of criteria for the thoracic (or dorsal) 
segment because the thoracic and lumbar segments ordinarily 
move as a unit and it is clinically difficult to separate the 
range of movement of one from that of the other.  67 Fed. 
Reg. 56509, 56512 (Sept. 4, 2002) (setting for new proposed 
criteria for rating disabilities of the spine).  

The new spinal rating criteria provide for a 10 percent 
evaluation in the case of a vertebral fracture with loss of 
50 percent or more of vertebral body height, alone, although 
with less loss an evaluation may be based on any specific 
disabling residuals, e.g., pain or limitation of motion.  68 
Fed. Reg. 51454, 51455 (August 27, 2003).  

Under 38 C.F.R. § 4.31, a noncompensable (i.e., 0 percent) 
rating is assigned when the revised requirements for a 
compensable rating are not met.  68 Fed. Reg. 51454, 51455 
(August 27, 2003).  

Note 5 provides that unfavorable ankylosis occurs when the 
entire cervical spine, the thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal (GI) symptoms due to pressure 
of the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (0 degrees) 
always represents favorable ankylosis.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis is 
when the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is when 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

Here, there is neither unfavorable ankylosis of the entire 
thoracolumbar spine, which would warrant a 50 percent rating 
under the new General Rating Formula, nor unfavorable 
ankylosis of the entire spine that would warrant a 100 
percent disability rating.  

The new General Rating Forumla for spinal disabilities does 
not now provide for the addition of 10 percent on the basis 
of a "demonstrable" vertebral deformity.  Nevertheless, 
38 U.S.C.A. § 1155 provides in part that "[t]he Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience.  However, in no event shall such 
a readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred."

Here, because there has been no actual improvement in the 
veteran's service-connected thoracolumbar disability, the 50 
percent rating assignable under the pre-September 26, 2003, 
rating criteria will remain in effect.

Left Knee Replacement

Under 38 C.F.R. § 4.71a, DC 5005, a 100 percent disability 
rating is assigned for one year following implantation of a 
knee prosthesis.  Thereafter, a minimum 30 percent rating is 
warranted if there is an intermediate degree of residual 
weakness, pain or limitation of motion, rated by analogy to 
DCs 5256, 5261, or 5262.  A 60 percent rating is warranted 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  

No rating higher than 30 percent is provided for by any DC 
for knee impairment unless there is ankylosis of the knee, 
under DC 5256, or there is limitation of extension to 30 
degrees, when a 40 percent rating is warranted, or to 45 
degrees when a 50 percent rating is warranted under DC 5261; 
or there is impairment of the tibia and fibula with nonunion 
and with loose motion requiring a brace, under DC 5262.

Here, there is no nonunion of the tibia or fibula.  As to 
limitation of motion, VA examination in December 2002 found 
that active left knee motion was to 20 percent short of full 
extension.  A March 2003 report of the Moore Orthopaedic 
Clinic indicates there was a 10-degree flexion contracture of 
the left knee.  And on VA examination in March 2004 motion 
was 10 degrees short of full extension.

Thus, since the veteran has never had limitation of extension 
of the left knee to 30 degrees, a rating in excess of 30 
percent for limited knee extension, under DC 5261, is not 
warranted.  Similarly, even substracting the additional loss 
of motion after repetitive use of 30 degrees from the tested 
105 degrees of flexion on VA examination in March 2004, the 
remaining 75 degrees of flexion would not warrant a 
compensable rating under DC 5260.

That said, the March 2003 report from the Moore Orthopaedic 
Clinic indicates there was a 10-degree flexion contracture of 
the left knee.  Under DC 5256, ankylosis of the knee in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent rating.  And a 50 percent rating is warranted if the 
ankylosis is in flexion between 20 and 40 degrees.  Here, the 
flexion contracture of 10 degrees equates to ankylosis and, 
so, warrants no more than a 40 percent rating.  

There remains the question of possible entitlement to a 60 
percent rating under DC 5255 for residual severe painful 
motion or weakness.  Here, there is no clinical evidence of 
instability of the knee prosthesis, but the March 2004 VA 
examination found weakness of the left lower extremity as 
well as pain on the extreme of flexion.  Moreover, the 
veteran is unable to have an apparently needed revision of 
the left knee arthroplasty, as recommended in March 2003 by 
the Moore Orthopaedic Clinic, due nonservice-connected heart 
disease as noted in June 2003 by Dr. Gottipaty.  Further, on 
VA examination in March 2004 the veteran was forced to 
ambulate with the aid of crutches, and there is nothing in 
the record that demonstrates this was in any way due to his 
service-connected thoracolumbar disability.  Generally see 
Note 2 to DC 5255 indicating that special monthly 
compensation (SMC) is assignable during the 100 percent 
rating following prosthetic replacement at the earliest date 
permanent use of crutches is established.

Accordingly, a 60 percent rating is warranted for the 
postoperative residuals of the left knee replacement.

Extraschedular Rating

The veteran is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  The 
governing norm is a finding there has been "marked" 
interference with employment (meaning not simply that which 
is already encompassed under the specific schedular rating 
criteria).  Another consideration is whether there has been 
frequent hospitalization on account of the service-connected 
disabilities at issue.  Here, though, the veteran has not 
been frequently hospitalized because of his service-connected 
disabilities and the degree and type of impairment 
attributable to them is not of the type that would otherwise 
render impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  During the VA 
psychiatric examination in September 2004 it was noted the 
veteran had retired on disability related to his nonservice-
connected heart disease.  And to the extent he is 
unemployable because of his service-connected conditions, he 
already is receiving compensation for that via his TDIU.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A higher 50 percent rating is granted for the residuals of 
the compression fractures of the T12, L1, and L2 with 
disruption of the pars articularis of L4 and 
degenerative changes, subject to the laws and regulations 
governing the payment of VA compensation.

A higher 60 percent rating is granted for the postoperative 
residuals of the left knee replacement, subject to the laws 
and regulations governing the payment of VA 
compensation.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


